COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-15-00336-CV


CAMDEN HOLDINGS OF NC, LLC                                         APPELLANTS
AND CAMDEN HOLDINGS OF TN,
LLC

                                         V.

RICCA CHEMICAL COMPANY, LLC                                         APPELLEES
AND POCCO, LLC


                                     ------------

          FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 096-280020-15

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Appellants’ Unopposed Motion To Dismiss Appeal.”

It is the court’s opinion that the motion should be granted; therefore, we dismiss

the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).


      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DELIVERED: November 25, 2015




                                      2